977 F.2d 575
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Ronald A. WILSON, Petitioner.
No. 92-8069.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  October 15, 1992

Petition denied by unpublished per curiam opinion.
Ronald A. Wilson, Petitioner Pro Se.
PETITION DENIED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ronald A. Wilson, an inmate at the Maryland Correctional Adjustment Center, brings a Petition for a Writ of Mandamus, alleging that he wrote the Maryland district court "nasty letters" requesting that it force the prison to provide him with commissary supplies, including writing paper, but that the district court did not respond to his letters.  He requests that the district court be compelled to respond to his letters, or to bring criminal charges against him for writing the letters.  Wilson's petition also contains various complaints of poor prison conditions, failure to provide materials necessary for access to the courts, interference with his mail, and irrational prison disciplinary policies.


2
In a mandamus action, the party seeking relief has the heavy burden of showing that he has no other adequate avenues for relief, and that his right to the sought after relief is clear and indisputable.   See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).


3
Wilson has no right to insist that the court respond to his "nasty letters."*  He also has no right to be prosecuted for writing these letters.   See United States v. Nixon, 418 U.S. 683, 693 (1974).  Wilson has not explained why he cannot adequately protect his rights concerning prison conditions, mail, access to the courts, and prison discipline through 42 U.S.C. § 1983.  Accordingly, Wilson has not met the burden necessary for a grant of mandamus relief.


4
We deny Wilson's petition and in forma pauperis status.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED


*
 Wilson concedes that the district court responded to his letters regarding a lack of access to a photocopier, and that it sent him forms to file actions under 42 U.S.C. § 1983 (1988), albeit fewer forms than requested